Citation Nr: 0305342	
Decision Date: 03/21/03    Archive Date: 04/03/03

DOCKET NO.  02-11 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for VA benefits.


ATTORNEY FOR THE BOARD

W.H. Donnelly, Associate Counsel




INTRODUCTION

The claimant/appellant asserts he had active military service 
during World War II.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a July 2001 adverse 
decision of the VA Regional Office (RO) in Manila, Republic 
of the Philippines.


FINDING OF FACT

It is certified that the appellant had no recognized active 
duty service.


CONCLUSION OF LAW

The appellant is not a "veteran" for purposes of 
entitlement to VA benefits.  38 U.S.C.A. §§ 101, 107, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been promulgated.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing regulations.  
Well-groundedness is not an issue.  The record includes lay 
statements, service department certification, and copies of 
Philippine government documents.  The appellant was notified 
of the applicable laws and regulations.  The rating decision 
and the statement of the case have informed him what he needs 
to establish entitlement to the benefit sought and what 
evidence VA has obtained.  He was notified of the enactment 
of the VCAA in May 2001 correspondence.  As service 
department certifications of service are binding on VA, there 
is no additional evidence for the appellant to provide.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The appellant has submitted a copy of a February 1987 
certification from the Office of the Adjutant General of the 
Armed Forces of the Philippines.  The certification stated 
the appellant was inducted into the U.S. Armed Forces Far 
East (USAFFE) on December 27, 1941, and was processed on 
March 14, 1947.  There was no record of the date of 
discharge, but the appellant was listed as a Prisoner of War 
from November 23, 1942 to January 20, 1943.

On a copy of a December 1990 application for a veteran's old 
age pension from the Republic of the Philippines, the 
claimant indicated he served as a US Armed Forces far East 
(USAFFE) guerilla during World War II.  

The claimant submitted three affidavits from men who alleged 
they had served with, and had been interned with, the 
appellant during World War II.  He additionally submitted a 
copy of a January 20, 1943 "Certificate of Graduation" 
issued by the Imperial Japanese Forces in the Philippines for 
completion of cultural instruction at Camp O'Donnell.

In July 2001, the US Army Reserve Personnel Command 
(ARPERSCOM) certified that the appellant had no service as a 
member of the Philippine Army, including the recognized 
guerillas, in the service of the U.S. Armed Forces.

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The term "veteran 
of any war" means any veteran who served in the active 
military, naval or air service during a period of war.  
38 C.F.R. § 3.1(e).  Service as a Philippine Scout is 
included for pension, compensation, dependency and indemnity 
compensation (DIC) and burial allowances.  Those inducted 
between October 6, 1945 and June 30, 1947, inclusive, are 
included for compensation benefits and DIC.  Service in the 
Commonwealth Army of the Philippines from and after the dates 
and hours when called into service of the Armed Forces of the 
United States by orders issued from time to time by the 
General Officer, U.S. Army, pursuant to the Military Order 
of the President of the United States dated July 26, 1941, 
is included for compensation benefits, but not for pension 
benefits.  Service department certified recognized guerrilla 
service, and unrecognized guerrilla service under a 
recognized commissioned officer (only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946) is included for compensation benefits, but not 
for pension or burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. 
§ 3.40(c) and (d).  Active service will be the period 
certified by the service department.  38 C.F.R. § 3.41(a) and 
(d).  The United States Court of Appeals for Veterans Claims 
(Court) has held that the Secretary has lawfully promulgated 
regulations making service department findings "binding on 
the VA for purposes of establishing service in the United 
States Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992).   

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions:  (1) The evidence is a 
document issued by the service department.  A copy of an 
original document is acceptable if the copy was issued by the 
service department or if the copy was issued by a public 
custodian of records who certifies that it is a true and 
exact copy of the document in the custodian's custody; (2) 
The document contains needed information as to length, time 
and character of service; and, (3) in the opinion of VA the 
document is genuine and the information contained in it is 
accurate.  38 C.F.R. § 3.203(a).  

Whether a claimant is a veteran and thus has basic 
eligibility to VA benefits is a question dependent on Service 
Department certification.  38 C.F.R. § 3.41 (a)(d); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  In the instant case, 
the service department has certified that the appellant had 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.  The information the 
certification is based on is that supplied by the appellant.  
Documents submitted by the claimant to contest the 
certification are copies, not originals, and are not 
certified by a public records custodian to be true and exact 
copies of documents in the custodian's custody.  38 C.F.R. 
§ 3.203(a)(1).  The Board is bound by the "no service" 
certification by the service department.  38 C.F.R. §§ 3.40, 
3.41; Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  

Accordingly, the Board finds that the appellant did not have 
recognized active service that would confer on him veteran's 
status, and eligibility for VA benefits.  Since the law is 
dispositive of this issue, the appellant's claim must be 
denied because of the absence of legal merit or entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430.


ORDER

The appeal to establish basic eligibility for VA benefits is 
denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

